Appeal from a decree of the Surrogate’s Court of Kings County, removing William B. Donnell as guardian of the person and property of George Daggett, an infant, and appointing in his stead Sarah Leahy Daggett, the infant’s grandmother. Decree unanimously affirmed, with costs payable by the appellant personally. The record amply justifies the action of the surrogate for the reasons stated by him relating to the best interests of the infant. In addition, the undisputed proof establishes that the petition upon which the appellant was originally appointed contained false suggestions of material facts which required the revocation of the letters issued to the appellant. (Surr. Ct. Act, § 99, subd. 4; Matter of Campbell, 192 N. Y. 312.) This is so even if the erroneous statements were innocently made. (Matter of Gaffney, 141 Misc. 453, 455; Kerr v. Kerr, 41 N. Y. 272, 276.) Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.